 

ARSe PSE OGRIT NER Beedmem 7% Filed 881840 bSet Hr
URPHY &
cGONIGLE

A Professional Corporation

 

Email: jfacciponti@mmlawus.com 1185 Avenue of the Americas
Direct: 212.880.3966 Floor 21
New York, NY 10036

May 15, 2020

By ECF & Email (RomanNYSDChambers@nysd.uscourts. gov)

The Honorable Nelson S. Roman

U.S. District Judge

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas Street ECF No. 80.) Clerk of the Court requested
White Plains, NY 10601-4150 | to terminate the motion (ECF No. 76).

 

 

Re: United States v. Willie Sims, et al., 19 Cr. 857 (NSR)
Dear Judge Roman:

On behalf of all defense counsel in the above-referenced matter, I respectfully request
that the Court adjourn the motion schedule in this case by two weeks. The reason for the request
is the need, on the undersigned’s behalf, to review recently-produced discovery and, for the other
defense counsel, the press of other business including the need to prepare applications in other
matters for compassionate release due to COVID-19.

Motions are currently due next Friday, May 22, 2020. If the Court grants this application,
the motion schedule would be adjusted as follows: Defendants’ pretrial motions, if any, would be
due June 5, 2020; the government’s response would be due July 13, 2020; and replies would be
due July 29, 2020.

The next status conference is currently scheduled for August 7, 2020 at 11:30am. Earlier
today, I exchanged emails with Assistant U.S. Attorney Shiva Logarajah, who indicated that the
government has no objection to this application.

Respectfully submitted,
CTRONICALL /s/ J.P.F.

Joseph P. Facciponti

ce: All counsel of record (by ECF and email)

 

New York + Virginia ° Washington, D.C.
